[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM IN RE: REMAND FROM THE APPELLATE COURT
CT Page 9079
Based upon the ruling of the Appellate Court and pursuant to General Statutes § 52-228b, "[n]o . . . verdict [in any civil action involving a claim for money damages] may be set aside solely on the ground that the damages are inadequate until the parties have first been given an opportunity to accept an addition to the verdict as the court deems reasonable."  See also Jeffries v. Johnson, 27 Conn. App. 471, 476, 607 A.2d 443
(1992) (it was error for trial court to set aside the verdict and order new trial until it had given the parties opportunity to accept an addition to the verdict in such amount as the trial court deemed reasonable). Accordingly, the court hereby proposes an additur in the amount of $2,000.00, which amount the trial court deems reasonable. In addition, if the parties do not accept the additur, the court shall set aside the verdict and order a new trial as to all issues. See Childs v. Bainer,35 Conn. App. 305.
/s/ Sylvester SYLVESTER, J.